Exhibit 10.1.1

 

***PORTIONS OF THIS EXHIBIT MARKED BY BRACKETS (“[***]”) OR OTHERWISE INDICATED
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.***  

Final Revision 6-9-03

PURCHASE AND LICENSE AGREEMENT    Contract No. ITC2003PLA   

[GRAPHIC APPEARS

HERE]

--------------------------------------------------------------------------------

 

This Purchase and License Agreement (“PLA”) is between Nortel Networks Inc.
(“Nortel Networks”) and Interstate FiberNet, Inc. and its subsidiary
ITC^Deltacom Communications, Inc. (together, “Customer”) effective as of the
last date signed. Additional terms related to Customer’s purchase or license of
Products or Services may be added by written agreements (“Supplements”)
referencing the Purchase and License Agreement, collectively referred to as the
“Agreement”.

 

1. Definitions

 

a) “Affiliate” shall mean the entities as listed in Schedule 1, attached hereto.

 

b) “Furnish-only” means Products which Customer is responsible for installing.

 

c) “Hardware” means a Nortel Networks machine or components.

 

d) “Products” means any Hardware, Software or Third Party Vendor Items provided
under this Agreement.

 

e) “Services” mean the activities to be undertaken by Nortel Networks pursuant
to an Order, including, but not limited to, engineering, maintenance and
installation, implementation, design, consulting, business planning, network
planning and analysis.

 

f) “Software” means computer programs in object code form or firmware which is
owned or licensed by Nortel Networks, its parent or one of its subsidiaries or
affiliates, and is copyrighted and licensed, not sold. Software consists of
machine-readable instructions, its components, data, audio-visual content (such
as images, text, recordings or pictures) and related licensed materials
including all whole or partial copies.

 

g) “Statement of Work “ is a document prepared by Nortel Networks, describing
the deliverables, estimated timelines, assumptions, responsibilities and other
relevant terms specific to a project and an Order. A Statement of Work that is
signed by both Customer and Nortel Networks shall be governed by the terms and
conditions of, and constitute a part of, this Agreement.

 

h) “Third Party Vendor Item” includes “Third Party Hardware” and “Third Party
Software” and means any non-Nortel Networks hardware and/or software supplied to
Customer under this Agreement.

 

2. Orders

 

Customer may acquire Products or Services by issuing a written purchase order
signed by an authorized representative or, if Customer is enrolled in any then
current Nortel Networks electronic commerce program, by submitting electronic
orders (collectively, “Orders”). All Orders shall reference this Agreement and
specify the quantity, price, Nortel Networks quotation number, and billing
instructions, installation location, requested delivery dates, identification of
any Services being ordered, requested commencement date for Services, any
Statement of Work, and any other special instructions. All Orders will be
governed by and cannot alter the terms and conditions of this Agreement. Nortel
Networks’ written or electronic communication accepting the Order, shipment of
Products or commencement of Services will be Nortel Networks’ acceptance of
Customer’s Order. Nortel Networks reserves the right to reject an Order. Nortel
Networks shall notify Customer in advance of any applicable restocking,
engineering or Service fees for returns or Order cancellations requested by
Customer.

 

3. Changes to Orders

 

The parties may, by mutual agreement, make changes to an Order (“Change”). The
party asking for a Change shall describe in writing the details of the requested
Change (“Change Order Request”). Nortel Networks shall provide in writing to
Customer a summary of any and all adjustments to the charges and other
changes/charges resulting from the Change Order Request. In no event shall any
Change be effective or acted upon in any way until such time as (i) an
authorized representative of each party has agreed to the terms of the Change
Order Request in writing and (ii) Nortel Networks receives an Order from
Customer for any additional charges resulting from the Change Order Request.

 

4. Electronic Commerce Programs

 

By enrolling in any Nortel Networks electronic commerce program, Customer agrees
to comply with the terms of such program, which can be viewed on line prior to
or at time of electing to enroll in such program. At time of enrollment, Nortel
Networks will provide Customer the location of the website for accessing such
program. Customer agrees that all electronic Orders issued are equivalent to a
written Order, are governed by the terms and conditions of this Agreement and
that in the event of any conflict between this Agreement and the information
contained in Customer’s or Nortel Networks’ electronic commerce website, this
Agreement governs. Customer is responsible for the use and protection of all
electronic commerce passcodes provided by Nortel Networks and agrees that all
Orders submitted using such passcodes are valid and binding Orders authorized by
Customer. Nortel Networks shall have no liability to Customer due to Customer’s
failure to access Customer’s or Nortel Networks’ electronic commerce website or
errors or failures relating to its operation

 

5. Licensed Use of Software

 

Nortel Networks grants Customer a nonexclusive license to use a copy of the
Software with the Products to the extent of the activation or authorized usage
level set forth in any Order(s). To the extent Software is furnished for use
with designated Products or Customer furnished equipment (“CFE”), Customer is
granted a nonexclusive license to use Software only on such Products or CFE, as
applicable. Software contains trade secrets and Customer agrees to treat
Software as Information as defined in Section 12. Customer will ensure that
anyone who uses the Software does so only in compliance with the terms of this
Agreement. Customer shall not a) use, copy, modify, transfer or distribute the
Software except as expressly authorized; b) reverse assemble, reverse compile,
reverse engineer or otherwise translate the Software; c) create derivative works
or modifications unless expressly authorized; or d) sublicense, rent or lease
the Software. Licensors of intellectual property to Nortel

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

1



--------------------------------------------------------------------------------

   

[GRAPHIC APPEARS HERE]

 

Final Revision 6-9-03

 

PURCHASE AND LICENSE AGREEMENT    Contract No. ITC2003PLA

--------------------------------------------------------------------------------

 

Networks are beneficiaries of this provision. Upon termination or breach of the
license by Customer or in the event designated Product or CFE is no longer in
use in Customer’s network, this license terminates and Customer will promptly
return the Software to Nortel Networks or certify its destruction. Nortel
Networks may audit by remote polling or other reasonable means to determine
Customer’s Software activation or usage levels. With respect to Third Party
Software, Customer agrees to abide by the terms provided by Nortel Networks with
respect to any such software. Customer further agrees that the terms contained
in any Nortel Networks or third party “shrink wrap” or “click” licenses shall
govern the use of such software.

 

6. Charges and Payment

 

Nortel Networks shall invoice Customer [***] percent ([***]%) of the price of
the Products upon shipment of the Products and [***] percent ([***]%) of the
Services upon completion unless the Service continues beyond thirty days, in
which case Nortel Networks shall invoice Customer at [***] of each month for
Services performed in that month. Certain reoccurring Services (for example,
Maintenance Services) may be invoiced [***] of the performance of such Services.
Customer will [***] Nortel Networks [***] by Nortel Networks in performing the
Services (including, without limitation, all reasonable travel, meal, lodging
and mileage expenses) plus standard and applicable [***] fees which shall be
specified in the quote. Amounts are due [***] and shall be paid by Customer
within [***] ([***]) days. Invoicing disputes must be identified in writing
within [***] ([***]) days of invoice receipt. Payments of any disputed amount
are due and payable upon resolution. All other undisputed amounts remain due
within [***] days. In the event of non-payment, Nortel Networks may suspend
performance, product shipments, require payment in advance of shipment or
otherwise terminate an Order or this Agreement. Customer shall pay interest on
any late payments at the maximum rate allowed by law. Customer shall pay freight
charges not to exceed [***] percent ([***]%) of the invoice amount for the
Products (exclusive of taxes, insurance and other charges). Shipment of Software
is not subject to freight charges. Nortel Networks shall quote the Customer in
advance of any additional charges which shall apply for shipping, insurance,
special handling and administrative support. Charges for Software may be based
on extent of use authorized as specified in a Supplement or purchased pursuant
to an Order, including but not limited to, a maximum number of users or a “per
user” fee or selected features or capabilities. Customer agrees to pay the
charges applicable for any activation or usage beyond the authorized level
specified in a Supplement or Order. If any authority imposes a tax, duty, levy
or fee, excluding those based on Nortel Networks’ net income, upon a Product or
Service supplied by Nortel Networks under this Agreement, Customer agrees to pay
that amount as specified in the invoice, or supply exemption documentation at
the time the Order is submitted. Customer is responsible for personal property
taxes for each Product from the date of shipment by Nortel Networks. Customer
consents without qualification to the sale of receivables, in whole or in part,
including all or any part of any associated rights, remedies, and obligations,
by Nortel Networks without further notice and authorizes the disclosure of this
Purchase and License Agreement and Supplements as necessary to facilitate such
sale.

 

7. Warranty

 

a) Nortel Networks warrants that Hardware i) is free from defects in materials
and workmanship and ii) substantially conforms to Nortel Networks’ published
specifications. If Hardware does not function as warranted during the warranty
period, Nortel Networks will either i) repair the defect or non-conformity such
that it complies with specifications, or ii) replace it with equivalent
Hardware.

 

b) Nortel Networks warrants that when Software is used in the specified
operating environment it will substantially conform to its published
specifications. If Software does not function as warranted during the warranty
period, Nortel Networks will provide a suitable fix or workaround or will
replace the Software; provided Software is within [***] software release level
of the then-current software release as identified in a product change
notification (“PCN”) prior to the software release unless otherwise specified in
a Supplement, attached hereto.

 

c) Services will be performed in a professional and workmanlike manner. If
Services are not performed as warranted and Nortel Networks is notified in
writing by Customer within thirty (30) days after all such Services with respect
to an Order have been completed, Nortel Networks will re-perform the
non-conforming Services.

 

d) The warranty period for Hardware and Software shall be the warranty period
identified in the Nortel Networks Warranty Matrix in effect at the time of
Customer’s Order, or as provided in the applicable Supplement, attached hereto.
In the event Nortel Networks determines that repair or replacement as set forth
in this Section 7 cannot be made using commercially reasonable efforts, Nortel
Networks will give Customer a credit equal to Customer’s [***] for the Product,
provided Customer has followed generally-accepted accounting principles.

 

e) No warranty is provided for i) supply items normally consumed during Product
operation; ii) failures caused by non-Nortel Networks products; iii) failures
caused by a Product’s inability to operate in conjunction with other Customer
hardware or software; or iv) performance failures resulting from services,
including installation not performed by Nortel Networks and not accordance with
Nortel Networks installation specifications and procedures as defined in a NTP,
or Customers use of unauthorized parts or components. Warranty will be voided by
misuse, accident, damage, alteration or modification, failure to maintain proper
physical or operating environment, use of unauthorized parts or components or
improper Customer installation or maintenance. Software is not warranted to
operate uninterrupted or error free.

f) Nortel Networks provides Third Party Vendor Items on an “AS IS” BASIS WITHOUT
WARRANTIES OF ANY KIND, unless Nortel Networks specifies otherwise. However,
such Third Party Vendor Items may carry their own warranties and Nortel Networks
shall pass through to Customer any such warranties to the extent authorized, and
if not authorized to do so shall exercise

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

2



--------------------------------------------------------------------------------

   

[GRAPHIC APPEARS HERE]

 

Final Revision 6-9-03

 

PURCHASE AND LICENSE AGREEMENT    Contract No. ITC2003PLA

--------------------------------------------------------------------------------

 

such rights for the benefit of Customer, including but not limited to any
infringement warranties and remedies. THESE WARRANTIES AND LIMITATIONS ARE
CUSTOMER’S EXCLUSIVE WARRANTIES AND SOLE REMEDIES AND REPLACE ALL OTHER
WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

 

8. Warranty Service

 

During the warranty period, Nortel Networks provides certain types of warranty
services without charge for specified Products to correct Product defects or to
bring them up to conformance with Nortel Networks published specifications.
Nortel Networks will inform Customer of the types of warranty services available
to Customer which are consistent with Nortel Networks standard practices and
response times. Customer will obtain Nortel Networks’ concurrence prior to
returning any Product and must reference a return material authorization number
issued by Nortel Networks on documentation accompanying such returned Product.
Customer agrees to ship Product prepaid and suitably packaged to a location
Nortel Networks designates. Nortel Networks will return the Hardware to Customer
at Nortel Networks’ expense. Nortel Networks is responsible for loss of, or
damage to, Customer Hardware while it is a) in Nortel Networks’ possession or b)
in transit back to Customer. Any returned Hardware becomes Nortel Networks’
property and, subject to Nortel Networks’ receipt of the exchanged Hardware, its
replacement becomes the Customer’s property. The replacement Hardware may not be
new but will be in working order and equivalent to the item exchanged. The
warranty period for the Hardware shall be the greater of [***] ([***]) days from
the date of repair or replacement or the remaining Hardware warranty period.
Customer agrees to ensure that exchanged Hardware is free of any legal
obligations or restrictions that prevent its exchange and represents that all
returned items are genuine and unaltered. Where applicable, before Nortel
Networks provides warranty services, Customer agrees to a) follow the problem
determination, problem analysis, and warranty services request procedures that
Nortel Networks provides; b) secure all programs and data contained in Hardware;
and c) inform Nortel Networks of changes in the Hardware’s location. Services to
supplement the warranty and Post-warranty Services, including advance shipment
of replacement parts may be available at Nortel Networks’ then-current prices
and policies.

 

9. Title and Risk of Loss

 

Title and risk of loss for ordered hardware shall pass from Nortel Networks to
Customer upon delivery to the carrier. [***] Further, in the event that a
purchase by Customer causes the financial exposure to Nortel Networks to exceed
the applicable credit limit assigned to Customer, then Customer agrees to remit
full payment in advance for that portion of the purchase which exceeds the
applicable credit limit and to continue to pay for such purchases in advance
until the Customer’s outstanding balance no longer exceeds the Customer’s
assigned credit limit. The Parties agree that the foregoing shall not be
construed as a waiver by Nortel Networks or a limit on Nortel Networks’ rights
in law or in equity with respect to any outstanding monies owed by Customer to
Nortel Networks, nor shall the right of Customer to make such pre-payment on
future purchases be construed as an obligation for Nortel Networks to continue
to sell Products to Customer notwithstanding Customer’s non-payment for the
previously-ordered Products.

 

10. Implementation and Installation Services

 

Customer agrees to provide sufficient, free and safe access to Customer’s
facilities, data information and personnel and a suitable physical environment
meeting Nortel Networks’ specified requirements to permit the timely delivery
and installation of Products and/or performance of Services, including the
recovery of Nortel Network tools. Nortel Networks will perform its
responsibilities in accordance with the standard Nortel Networks Statement of
Work where applicable. Nortel Networks may subcontract any portion or all of the
Services to subcontractors selected by Nortel Networks. Nortel Networks will
successfully complete its standard installation and commissioning procedures
before it considers Products installed. Nortel Networks may make alterations to
any Product and Service as necessary to comply with specifications, changed
safety standards or governmental regulations, to make a Product non-infringing
with respect to any patent, copyright or other proprietary interest, or to
otherwise improve a Product or Service. Customer is responsible for i) the
results obtained from the use of Products and Services; ii) integration and
interconnection with and configuration of Customer’s hardware and/or third party
hardware and/or systems unless otherwise provided in a Statement of Work or
quote from Nortel Networks and iii) installation of Furnish-only Products.
Unless part of the Ordered Services, all configuration assistance provided by
Nortel Networks is without warranty or guarantee of any kind. Customer shall be
responsible for the accuracy and completeness of all data and information that
it provides or causes to be provided to Nortel Networks Services may include the
advice and recommendations of Nortel Networks, but all decisions in connection
with the implementation of such advice and recommendations shall be the sole
responsibility of, and shall be made by, Customer. In the event that there are
any delays by Customer in fulfilling its responsibilities as stated above, or
there are errors or inaccuracies in the information provided, Nortel Networks
shall be entitled to appropriate schedule and pricing adjustments including
storage fees.

 

11. Maintenance Services

 

a) Nortel Networks provides certain Services either at Customer’s location or at
a service center to keep Products in, or restore them to, conformance with
published specifications (“Maintenance Services”). Maintenance Services are
available in accordance with Nortel Networks’ then-current descriptions and at
Nortel Networks then-current prices.

 

b) To be eligible for Maintenance Services, the Products must be in good
operating condition and at revision levels documented and supported by Nortel
Networks.

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

3



--------------------------------------------------------------------------------

   

[GRAPHIC APPEARS HERE]

 

Final Revision 6-9-03

 

PURCHASE AND LICENSE AGREEMENT    Contract No. ITC2003PLA

--------------------------------------------------------------------------------

 

c) Relocation of Products under Maintenance Services may result in adjustments
to the price and response times. Continued Maintenance Services for such
Products are subject to reasonable availability from Nortel Networks or an
authorized maintenance service provider.

 

d) Where applicable, before Nortel Networks provides Maintenance Services,
Customer agrees to i) follow the problem determination, problem analysis, and
Maintenance Services request procedures that Nortel Networks provides; ii)
secure all programs and data contained in hardware; and iii) inform Nortel
Networks of changes in the hardware’s location.

 

12. Confidential Information

 

a) Confidential information (“Information”) means i) Software and Third Party
Software; and ii) all business, technical, marketing and financial information
and data that is clearly marked with a restrictive legend of Nortel Networks;
all information of Customer that is not disclosed in Customer’s public
securities filings or on Customer’s website shall be deemed Customer’s
confidential Information. For purposes of this Section 12, the party disclosing
Information shall be deemed the “Discloser”.

 

b) The party receiving Information (“Recipient”) will use the same care and
discretion, but not less than reasonable care, to avoid disclosure, publication
or dissemination of Information as it uses with its own similar information that
it does not wish to disclose, publish or disseminate. The Recipient may disclose
Information only to i) its employees and employees of its parent, subsidiary,
affiliated companies or subcontractors who have a need to know for purposes of
carrying out Recipient’s obligations under this Agreement; and ii) any other
party with the Discloser’s prior written consent. Before disclosure to any of
the above parties, the Recipient will have a written agreement with such party
sufficient to require that party to treat Information in accordance with this
Agreement.

 

c) The Recipient may disclose Information to the extent required by law.
However, the Recipient must give the Discloser prompt notice and make a
reasonable effort to seek to prohibit the disclosure or obtain a protective
order or other suitable relief.

 

d) No obligation of confidentiality applies to any Information that the
Recipient i) already lawfully possesses without obligation of confidentiality;
ii) develops independently without access to or use of other Information; or
iii) rightfully receives without obligations of confidentiality from a third
party who is not under a duty of confidentiality to the Discloser. No obligation
of confidentiality applies to any Information that is, or becomes, publicly
available without breach of this Agreement.

 

e) The release of any advertising or other publicity relating to this Agreement
requires the prior approval of both parties.

 

13. Patents and Copyrights

 

If a third party claims that Nortel Networks Hardware or Software provided to
Customer under this Agreement infringes that party’s patent or copyright, Nortel
Networks will defend Customer against that claim at Nortel Networks’ expense and
pay all costs and damages that a court finally awards or are agreed in
settlement, provided that Customer a) promptly notifies Nortel Networks in
writing of the claim and b) allows Nortel Networks to control, and cooperates
with Nortel Networks in, the defense and any related settlement negotiations. If
such a claim is made or appears likely to be made, Nortel Networks agrees to
secure the right for Customer to continue to use the Hardware or Software, or to
modify it, or to replace it with equivalent Hardware or Software. If Nortel
Networks determines that none of these options is reasonably available, Customer
agrees to return the Hardware or Software to Nortel Networks on Nortel Networks’
written request. Nortel Networks will then give Customer a refund equal to
Customer’s [***] for the Hardware or Software provided Customer has followed
generally-accepted accounting principles. Any such claims against the Customer
or liability for infringement arising from use of the Hardware or Software
following a request for return by Nortel Networks, are the sole responsibility
of Customer. This represents Customer’s sole and exclusive remedy regarding any
claim of infringement. Nortel Networks has no obligation regarding any claim
based on any of the following: a) anything Customer provides which is
incorporated into the Hardware or Software; b) compliance by Nortel Networks
with the Customer’s specifications, designs or instruction; c) the amount of
revenues or profits earned or other value obtained by the use of a Product; d)
Customer’s modification of Hardware or Software other than as may be permitted
in writing by Nortel Networks; e) the combination, operation, or use of Hardware
or Software with other products not provided by Nortel Networks as a system, or
the combination, operation, or use of Hardware or Software with any product,
data, or apparatus that Nortel Networks did not provide; f) the Customer’s
failure to install or have installed changes, revisions or updates as instructed
by Nortel Networks or g) infringement by a Third Party Vendor Item alone, as
opposed to its combination with Products Nortel Networks provides to Customer as
a system.

 

14. Intellectual Property Rights

 

Unless otherwise provided in a Statement of Work, Nortel Networks, on behalf of
itself and its subcontractors, reserves all proprietary rights in and to (i) all
methodologies, designs, engineering details, and other data pertaining to the
Services and the materials delivered, (ii) all original works, computer
programs, updates developed in the course of providing the Service (except
programs developed by Customer,), (iii) discoveries, inventions, patents,
know-how and techniques arising out of the Services; and (iv) any and all
products (including software and equipment) developed as a result of the
Services as defined in a Statement of Work. The performance by Nortel Networks
of Services shall not be deemed work for hire unless otherwise provided in a
Statement of Work.

 

15. Limitation of Liability

In no event shall Nortel Networks or its agents or suppliers be liable to
Customer for more than the amount of any actual direct damages up to the greater
of U.S. $100,000 (or equivalent in local currency) or the charges for the
Product or Services that are the subject of the claim, regardless of the cause
and whether arising in contract, tort (including negligence) or otherwise. This

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

4



--------------------------------------------------------------------------------

   

[GRAPHIC APPEARS HERE]

 

Final Revision 6-9-03

 

PURCHASE AND LICENSE AGREEMENT    Contract No. ITC2003PLA

--------------------------------------------------------------------------------

 

limitation will not apply to claims for damages for bodily injury (including
death) and damage to real property and tangible personal property for which
Nortel Networks is legally liable and payments as set forth in Section 13
Patents and Copyrights. IN NO EVENT SHALL NORTEL NETWORKS OR ITS AGENTS OR
SUPPLIERS BE LIABLE FOR ANY OF THE FOLLOWING: a) DAMAGES BASED ON ANY THIRD
PARTY CLAIM EXCEPT AS EXPRESSLY PROVIDED HEREIN AND IN 13; b) LOSS OF, OR DAMAGE
TO, CUSTOMER’S RECORDS, FILES OR DATA; OR c) INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS OR SAVINGS), EVEN IF
NORTEL NETWORKS IS INFORMED OF THEIR POSSIBILITY.

 

16. General

 

a) Neither party may assign or transfer this Agreement or any of its rights
hereunder without the prior written consent of the other party, such consent not
to be unreasonably withheld except (a) Customer’s consent shall not be required
for any assignment or transfer by Nortel Networks to any Nortel Networks
Affiliate of all or any part of this Agreement or of Nortel Networks’ rights
hereunder, (b) Customer’s consent shall not be required for any assignment to
any third party of Nortel Networks’ right to receive any monies which may become
due to Nortel Networks pursuant to this Agreement, (c) Nortel Networks’ consent
shall not be required, except that the Software License may not be assigned
without prior written approval, for (i) Customer’s assignment of this Agreement
or Customer’s rights hereunder so long as all receivables related to the
transferred assets have been paid in full to Nortel Networks, or (ii) security
for indebtedness, or (iii) for any assignment of this Agreement by Customer to
an Affiliate, or (iv) any successor by merger or to any one purchaser of all or
substantially all of the assets of the business of Customer, as long as Customer
furnishes Nortel Networks with written notice of such assignment or transfer by
Customer. Nortel Networks reserves the right terminate this Agreement within
thirty (30) days of such notice for the entities if (i) the assignee does not
have credit-worthiness equal to or better than that of Customer, based upon
Nortel Networks’ customary criteria for assessing customer credit-worthiness,
(ii) assignee does not consent to granting Nortel Networks a continuing purchase
money security interest in the Products and/or licensed under this Agreement and
agrees to support Nortel Networks in the perfection of such interest [***].
Customer represents and warrants that it is buying Products and/or Services for
its own internal use and not for resale. Customer agrees to comply with all
applicable laws including all applicable export and import laws and regulations.
Except for non-payment, neither Customer nor Nortel Networks will bring a legal
action under this Agreement more than two years after the cause of action arose.
Neither party is responsible for failure to fulfill any obligations due to
causes beyond its control. In the event that any provision of this Agreement or
portions thereof are held to be invalid or unenforceable, the remainder of this
Agreement will remain in full force and effect. Both Customer’s and Nortel
Networks’ obligations under this Agreement and any Order(s) which by their
nature would continue beyond the termination, cancellation, or expiration of
this Agreement or such Order(s), shall survive such termination, cancellation,
or expiration.

 

b) The terms and conditions of this Agreement, including any Supplement(s), form
the complete and exclusive agreement between Customer and Nortel Networks and
replace any prior oral or written proposals, Statement of Works, correspondence
or communications regarding the subject matter hereof. In the event of a
conflict between this Purchase and License Agreement and a Supplement, the terms
in any Supplement(s) prevail. Any changes to this Agreement must be made by
mutual agreement in writing. All Customer’s rights and all of Nortel Networks’
obligations are valid only in the country in which the Products and Services
were supplied; the laws of the State of New York govern this Agreement,
exclusive of its conflict of laws provisions; and nothing in this Agreement
affects any statutory rights of consumers that cannot be waived or limited by
contract.

 

17. Affiliates

 

Except as set forth in the Affiliate Supplement, or any other provision which by
their nature were intended for Customer only, Affiliates shall be entitled to
purchase Products and Services on the same terms and conditions of the Purchase
and License Agreement and the Services Supplement (excluding any purchase
commitments or incentives) as Customer may purchase Products and Services under
this Agreement, subject to Nortel Networks’ determination of the credit
worthiness of such Affiliate and provided Affiliates have executed the Affiliate
Supplement. The Affiliate credit determinations shall be made solely using
Nortel Networks’ usual and customary criteria and the Affiliate must sign an
Affiliate Supplement in substantially the form as provided. Such Affiliate
purchases shall not contribute towards achieving the Customer’s Commitment
Amount as specified in the Commitment Supplement.

 

18. Notices

 

Notices and other co Communications shall be transmitted in writing by certified
United States Mail, postage prepaid, return receipt requested, by guaranteed
overnight delivery, or by facsimile addressed to the parties as follows:

 

To Customer:

   Interstate FiberNet, Inc.      1530 DeltaCom Drive      Anniston, Al.
36202-0787

Attention: Sr. Vice President, Network Services

Telephone:

  

(256) 241-3726

Facsimile:

  

(256) 241-4294

With Copy to (which shall not constitute notice):

     Interstate FiberNet, Inc.      4092 S. Memorial Parkway

          Huntsville, Alabama 35802     

Attention:

   General Counsel     

Telephone:

  

(256) 382-3842

    

Facsimile:

  

(256) 382-3936

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

5



--------------------------------------------------------------------------------

   

[GRAPHIC APPEARS HERE]

 

Final Revision 6-9-03

 

PURCHASE AND LICENSE AGREEMENT    Contract No. ITC2003PLA

--------------------------------------------------------------------------------

 

To:

  

Nortel Networks Inc.

     5405 Windward Parkway      Alpharetta, Georgia 30004-3895      Attention:
Law Dept.      Telephone: (770) 708-7602      Facsimile: (770) 708-8083

 

Any notice or communication sent under this Agreement shall be deemed given upon
receipt, as evidenced by the United States Postal Service return receipt Mail if
given by certified United States Mail, on the following Business Day if sent by
guaranteed overnight delivery, or on the transmission date if given by facsimile
during the Business Hours. The address information listed for a party in this
Section may be changed from time to time by that party by giving notice to the
other as provided above.

 

ITC^DELTACOM COMMUNICATIONS, INC.

By:

 

/s/ David L Hill

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

VP Engineering

Address:

 

1530 DeltaCom Drive,Anniston, AL 36207

State of Incorporation:

 

AL

Tax I.D. Number:

 

63-0832070

Date:

 

6/18/03

INTERSTATE FIBERNET, INC.

By:

 

/s/ David L Hill

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

VP Engineering

Address:

 

 

--------------------------------------------------------------------------------

State of Incorporation:

 

Delaware

Tax I.D. Number:

 

58-1970339

Date:

 

6/18/03

NORTEL NETWORKS INC.

By:

 

/s/ Michael Shappell

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

Group Director Sales

Address:

 

5405 Windward Parkway, Alpharetta, Ga. 30004

Date:

 

6/23/03

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

6



--------------------------------------------------------------------------------

   

[GRAPHIC APPEARS HERE]

 

Final Revision 6-9-03

 

WARRANTY MATRIX

--------------------------------------------------------------------------------

 

Products may be purchased only in countries where Nortel Networks makes these
products available for purchase and use.

 

Unless otherwise specified in a Supplement, the following Hardware and Software
items shall have the corresponding warranty periods:

 

Carrier Products

--------------------------------------------------------------------------------

  

Hardware

--------------------------------------------------------------------------------

  

Software

--------------------------------------------------------------------------------

Wireless product families and CCMIS

   [***] from ship date    [***] from ship date

Alteon and Shasta products

   [***] from ship date    [***] from ship date

Carrier Data Products (Passport, Bay and Micom products)

   See current Nortel Networks price list or as provided in a quote.    See
current Nortel Networks price list or as provided in a quote.

All other product families not listed (unless specified otherwise in writing)

   [***] from ship date    [***] from ship date

 

The following Products require an Enterprise Supplement to enable purchase.

 

Enterprise Products

--------------------------------------------------------------------------------

  

Hardware

--------------------------------------------------------------------------------

  

Software

--------------------------------------------------------------------------------

Data Products (e.g., Access CN, Advanced Video, Backbone CN, Baystack, Business
Communications Manager, Contivity, Instant Internet, Net ID, Passport LAN and
WAN Solutions)    See current Enterprise Data Products Product Catalog   
See current Enterprise Data Products Product Catalog

Portal Solutions Products

   [***] from ship date    [***] from ship date

 

This Warranty Matrix may be revised by Nortel Networks from time to time for
Warranties not specified in a Supplement.

 

Nortel Networks Warranty Matrix

Version 4 – 09/2002

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

A-1



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]    

 

SCHEDULE 1

--------------------------------------------------------------------------------

 

AFFILIATE COMPANIES

 

  1.   Scana

 

  2.   Knology Holding Inc.

 

Notes: All Affiliate Companies must first execute an Affiliate Supplement prior
to Orders being placed under the terms and conditions of this Agreement.

 

CONFIDENTIAL INFORMATION

***CONFIDENTIAL TREATMENT REQUESTED***

 

A-2